DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Horsley et al. (WO 2016/054448 A1 corresponding to US Pat. No. 10,751,755 B1) is regarded as the closest prior art. The ultrasonic transducer disclosed in Horsley et al. (paragraph [0006], Figs. 2A, 2B), including an upper electrode layer (202), is considered to have an upper main electrode layer containing a section positioned in the center side of an area, and an upper sub-electrode layer containing a section positioned more outside of the area than the upper main electrode layer, and a lower electrode layer (203) is considered to have a lower main electrode layer containing a section positioned in the center side of an area, and a lower sub-electrode layer containing a section positioned more outside of the area than the lower main electrode layer. However, the prior art fails to teach the feature of claim 1 of the first upper main electrode layer of the first element layer and the second lower sub-electrode layer of the second element layer are connected, the first upper sub-electrode layer of the first element layer and the second lower main electrode layer of the second electrode layer are connected, and the first lower electrode layer of the first element layer and the second upper electrode layer of the second element layer are connected. Furthermore, nothing of the record would suggest to one of ordinary skill in the art to modify the prior art with recite features to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Panchawagh et al. (WO 2016/061410 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793